—Order unanimously affirmed with costs. Memorandum: The court properly granted plaintiffs leave to amend their complaint. "A party may amend his pleading, or supplement it by setting forth additional or subsequent transactions or occurrences, at any time by leave of court * * * Leave shall be freely given upon such terms as may be just” (CPLR 3025 [b]). Defendant has not shown that it will be prejudiced as a result of the amendment, except perhaps by exposure to greater liability, which is not enough to defeat the amendment (see, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 23). Neither can it be said that the proposed amendment is patently lacking in merit (see, Boccio v Aspin Trucking Corp., 93 AD2d 983). (Appeal from Order of Supreme Court, Onondaga County, Nicholson, J.—Amended Complaint.) Present—Denman, P. J., Pine, Balio, Callahan and Davis, JJ.